Exhibit 10.1

Graphic [tmb-20200625xex10d1001.jpg]



--------------------------------------------------------------------------------

STERLING MULTIFAMILY TRUST

AMENDED AND RESTATED
SHARE REDEMPTION PLAN

The Board of Trustees (the “Board”) of Sterling Multifamily Trust, a North
Dakota real estate investment trust (the “Trust”), has adopted a share
redemption plan (the “Redemption Plan”) by which shares of the Trust’s common
stock, par value $0.01 per share (“Shares”), may be redeemed by the Trust from
shareholders subject to certain conditions and limitations. The purpose of this
Redemption Plan is to provide limited interim liquidity for shareholders (under
the conditions and limitations set forth below) until a liquidity event occurs.
No shareholder is required to participate in the Redemption Plan.

1. Redemption of Shares. The Trust may, at its sole discretion, acting for the
Trust, or as General Partner of Sterling Properties, LLLP, redeem up to an
aggregate of $40,000,000 of Shares and/or Units presented to the Trust or
Limited Partnership for cash to the extent it has sufficient proceeds to do so
and subject to the conditions and limitations set forth herein. Any and all
Shares redeemed by the Trust shall be canceled, and will have the status of
authorized but unissued Shares. Shares acquired by the Trust through the
Redemption Plan will not be reissued unless they are first registered with the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
and other appropriate state securities laws or otherwise issued pursuant to
exemptions from applicable registration requirements of such laws.

2. Redemption Price. The redemption price will be determined by the Board on an
annual basis prior to January 1 of each calendar year the Redemption Plan
remains in effect.

3. Funding and Operation of Redemption Plan. The Trust may make purchases under
the Redemption Plan quarterly, at its sole discretion, on a pro rata basis.

4. Shareholder Requirements. Any shareholder may request a redemption with
respect to all or a designated portion of their Shares, subject to the following
conditions and limitations:

a. Holding Period. Only Shares that have been held by the presenting shareholder
for at least one (1) year are eligible for redemption by the Trust. However, the
Trust will waive the holding period for Shares (1) purchased with reinvested
dividends; (2) redeemed in connection with a stockholder’s death; or (3) held in
a 401(k) account. Appropriate legal documentation will be required for
redemption requests upon death of a stockholder.

b. No Encumbrances. All Shares presented for repurchase must be owned by the
shareholder(s) making the presentment, or the party presenting the Shares must
be authorized to do so by the owner(s) of the Shares. Such Shares must be fully
transferable and not subject to any liens or other encumbrances.

Adopted by the Board of Trustees
June 25, 2020

--------------------------------------------------------------------------------

c. Share Redemption Form. The presentment of Shares must be accompanied by a
completed Share Redemption Request form, a copy of which is attached hereto as
Exhibit “A.” All Share certificates must be properly endorsed, if such Shares
are certificated.

d. Deadline for Presentment. All Shares presented and all completed Share
Redemption Request forms must be received by the Trust or any redemption agent
on or before the last day of the second month of each calendar quarter in order
to have such Shares eligible for redemption for that quarter.

e. Redemption Request Withdrawal. A shareholder may withdraw his or her
repurchase request upon written notice to the Trust at any time prior to the
date of repurchase.

f. Ineffective Withdrawal. In the event the Trust receives a written notice of
withdrawal from a shareholder after the Trust has repurchased all or a portion
of such shareholder’s Shares, the notice of withdrawal shall be ineffective with
respect to the Shares already repurchased, but shall be effective with respect
to any of such shareholder’s Shares that have not been repurchased. The Trust
shall provide any such shareholder with prompt written notice of the
ineffectiveness or partial ineffectiveness of such shareholder’s written notice
of withdrawal.

g. Repurchase Agent. The Trust may utilize a registered broker dealer in
connection with the repurchases under this Redemption Plan.

h. Termination, Amendment or Suspension of Plan. The Redemption Plan will
terminate and the Trust will not accept Shares for repurchase in the event the
Shares are listed on any national securities exchange, the subject of bona fide
quotes on any inter-dealer quotation system or electronic communications network
or are the subject of bona fide quotes in the pink sheets. Additionally, the
Board, in its sole discretion, may terminate, amend or suspend the Redemption
Plan if it determines to do so is in the best interest of the Trust. A
determination by the Board to terminate, amend or suspend the Redemption Plan
will require the affirmative vote of a majority of the Trustees, including a
majority of the independent Trustees. If the Trust terminates, amends or
suspends the Redemption Plan, the Trust will provide shareholders with thirty
(30) days advance written notice and the Trust will disclose the changes in the
appropriate current or periodic report filed with the Securities and Exchange
Commission.

5. Miscellaneous.

a. Advisor Ineligible. The Advisor to the Trust, Sterling Management, LLC, shall
not be permitted to participate in the Redemption Plan.

b. Liability. Neither the Trust nor any repurchase agent shall have any
liability to any shareholder for the value of the shareholder’s Shares, the
redemption price of the shareholder’s Shares, or for any damages resulting from
the shareholder’s presentation of his or her Shares, the redemption of the
Shares under this Redemption Plan or from the Trust’s determination not to
redeem Shares under the Redemption Plan, except as a result from the Trust’s or
the redemption agent’s gross negligence, recklessness or violation of applicable
law; provided, however, that nothing contained

Adopted by the Board of Trustees
June 25, 2020

--------------------------------------------------------------------------------

herein shall constitute a waiver or limitation of any rights or claims a
shareholder may have under federal or state securities laws.

c. Taxes. Shareholders shall have complete responsibility for payment of all
taxes, assessments, and other applicable obligations resulting from the Trust’s
redemption of Shares.



Adopted by the Board of Trustees
June 25, 2020

--------------------------------------------------------------------------------

EXHIBIT “A”

SHARE REDEMPTION REQUEST

Graphic [tmb-20200625xex10d1002.jpg]

Adopted by the Board of Trustees
June 25, 2020

--------------------------------------------------------------------------------